DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 3/24/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 16, 18-20, 22-24, 26, and 30 are pending; Claims 1-15, 17, 21, 25, 27-29, and 31 are cancelled; Claims 16, 19, 20, 22, 23, 26, and 30 are amended; Claims 18, 20, and 30 are withdrawn; and Claims 16, 19, 22-24, and 26 are under examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Withdrawal of Objections 
The objection to the specification for containing an embedded hyperlink is withdrawn due to the amendment to the specification filed on 03/24/2021.

Withdrawal of Rejections
The rejection of Claims 16, 17, 19, and 21-28 under 35 U.S.C. 101, as the claim is directed to a judicial exception without significantly more, is withdrawn due to the amendment to or cancellation of the claims filed on 03/24/2021.
The rejection of Claims 16-17, 21-25, and 27-28 under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. is withdrawn due to the amendment to or cancellation of the claims filed on 03/24/2021.  

Claim Objections
Claim 16 is objected to because of the following informalities: “comprising determining a possible change in a chitin level in a population of cells … in the absence of antifungal agent” in the preamble of the claim (at lines 4-8 of claim 16). To be consistent with commonly used claim language in preamble, the phrase should be changed to “wherein the degree of sensitivity is determined by determining a possible change in a chitin level in the population of cells of the strain of fungus, said possible change being determined by comparing a chitin level of the population of cells in the presence of the antifungal agent to a chitin level of the population of the cells in the absence of the antifungal agent”. Appropriate correction is required.
Claim 26 is objected to due to the recitations of redundant steps, i.e. “a step of determining the possible change in the chitin level in the population of cells …” (at lines 

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
Claims 16, 19, 22-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining a degree of sensitivity of a fungus to an antifungal agent capable of disrupting chitin synthesis by determining changes in chitin levels and cell numbers, does not reasonably provide enablement for a method for determining the sensitivity of the fungus to any antifungal agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention the invention commensurate in the entire scope with these claims.
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112 ¶ 1, the following factors enumerated In re Wands, 8 USPQ2d 1400, at 1404 (CAFC 1988) are considered: (1) the breadth of the claims, 
The breadth of the claims. Claims 16, 19, 22-24, and 26 are directed in part to a method for determining a degree of sensitivity of a strain of fungus (capable of being stained by Calcofluor White) to any antifungal agent, comprising a step of determining a change in chitin level in cells of the fungus, wherein the change in chitin level is detected by a fluorescent microscopy after the cells are labeled with Calcofluor White, wherein when the change in the chitin level is an increase at less than 10% or a decrease in the chitin level, or the level is unchanged, it is concluded that the strain of fungus has a resistant phenotype. The dependent claim 22 limits the antifungal agent to be “free of polyenes”, but the recited antifungal agent still has a broad scope and encompasses antifungal agents that are not capable of disrupting chitin synthesis, such as those inhibiting nucleic acid synthesis of fungus. 
The amount of direction or guidance presented and the existence of working examples.  In the specification, there are 20 working examples, which disclose how to use the claimed method for determining the sensitivity of strains of Candida species to antifungal agents capable of interrupting chitin synthesis in fungus (e.g. fluconazole, voriconazole, and micafungin), wherein the change in the chitin level in Candida cells was detected by a fluorescent microscopy after cells are labelled with fluorescent CFW. All these disclosures demonstrate that a degree of sensitivity of 
The state of prior art, and the predictability or unpredictability of the art.
The prior art, as evidenced by Manbon et al. (Intensive Care Medicine, 40: 1241-1255, 2014, cited in IDS), teach that antifungal agents have various different mechanisms of actions against fungus strains, which include disruption of chitin synthesis in cell wall (see page 1242, and 1243/para 1), and that some antifungal agents act/inhibit only on nucleic acid (DNA and RNA) synthesis, but not on chitin synthesis (page 1242/last paragraph). As such, in the case of the antifungal agent not capable of disrupting chitin synthesis, fungus strains can have a sensitive phenotype but their chitin levels are not changed. Thus, unchanged chitin levels do not necessarily mean that the fungus strains have a resistant phenotype to antifungal agent, as defined in the claim 16.  Overall, in view of what the art teaches, changes of chitin levels can be detected in fungus when an antifungal agent capable of acting on chitin synthesis is used for treating the fungus. However, there is no teaching or suggestion in the prior art to indicate that a degree of the sensitivity of a strain of fungus to an antifungal agent not capable of acting on chitin synthesis can be determined solely based on the change in the chitin level of fungal 
The quantity of experimentation necessary.  It is not routine in the art to determine a degree of sensitivity of a fungus to any antifungal agent not capable of disrupting chitin synthesis by determining a change in chitin level in the fungus. The prior art and the disclosure of the specification only show that the sensitivity of yeast strains to an antifungal agent capable of disrupting chitin synthesis can be determined based on changes in chitin level. In absence of some guidance as to how to determine a degree of sensitivity of a fungus to an antifungal agent, not capable of disrupting chitin synthesis by detecting the change in chitin level, one of skill in the art would have to carry out a large amount of experimentation to find which additional steps or additional compounds need to be included in the method of determining antifungal drug susceptibility disclosed in the specification. 
Therefore, Claims 16, 19, 22-24, and 26 are not enabled due to the lack of information and guidance with regard to how to determine a degree of sensitivity of a fungus to any antifungal reagent not capable of disrupting chitin synthesis by detecting the change in chitin level.  Thus, neither the specification nor the prior art enable the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112, Second Paragraph
The rejection of Claims 17, 19, and 21-29 under 35 U.S.C. 112(b) in the previous office action is withdrawn due to the amendment to or cancellation of the claims filed on 3/24/2021.
Claims 16, 19, 22-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 indefinite due to the recitation of “a strain of fungus of the type that can be stained by Calcofluor White” (at lines 2-3 of the claim). There is no sufficient antecedent basis for the limitation “the type that can be stained by Calcofluor White” in the claim. For the purpose of examination, the phrase is interpreted as “a strain of fungus capable of being stained by Calcofluor White”. The claim also recites the limitation “the accumulation of the chitin in the cell wall” (at lines 3-4 from the bottom of the claim). There is no sufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for depending from an indefinite claim.

   Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

 Claims 19 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
The base claim 16 defines a combination of an increase of the chitin level at ≥ 20% and a decrease of the number of cells at less than 0.3 log as the standard for concluding the intermediate phenotype (page 4, lines 20-24); whereas the dependent claims 19 and 26 recite a broader limitation “possibly wherein the minimum level of a decrease in the number of cells … is at least 0.3 log” for the intermediate phenotype (page 5/last 3 lines, page 8/lines 4-6 from the bottom), which is not recited in the base claim 16.  Therefore, the scope of Claims 19 and 26 is broader than that of Claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 16, 19, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Antimicrobial Agents and Chemotherapy, 57: 146-154, 2013, of record).
Regarding Claim 16, Walker et al. teach a method for determining a degree of susceptibilities of a fungus strain of Candida species to an antifungal agent (reading on “determining a degree of sensitivity of … a strain of fungus to an antifungal agent” 
 Regarding the specific conditions recited in the step “a” of claim 16, Walker et al. teach the culturing/contacting is conducted at 30oC or 37oC for 12 h or 24 h (page oC for 24 hours the fungus cells with a gradient of concentrations of the antifungal agent varying from 0.016 ug/ml to 16 ug/ml (reading on the claimed range “0.0009 to 130 ug/ml” recited in the step “a” of claim 16), so as to obtain a mixture of the fungus cells and the antifungal agent (page 148, left col., para. 2). 
Regarding the step “b” recited in claim 16, Walker et al. do not specifically teach adding calcofluor white to the mixture of the fungus cells and the antifungal agent. However, Walker et al. teach adding calcofluor white to fungus cells for labeling the cells with fluorescence for the quantifying chitin levels of cells. It would have been obvious to directly add calcofluor white to the mixture of the fungus cells and antifungal agent (CSF) without removing CSF from the mixture in the method of Walker et al. for simplifying the quantifying process. 
Regarding the limitation “high-content analysis fluorescence microscopy” recited in the step “c” in Claim 16, Walker et al. further teach that quantifying the chitin level in individual labelled cells by using fluorescence microscopy with a Zeiss microscope, wherein the images are recoded digitally using an Openlab system (page 148, left col., para. 5), thus rendering the limitation “high-content analysis fluorescence microscopy” in the claim obvious. 
Regarding the step “d” recited in claim 16, Walker et al. teach determining a possible change in a chitin level in the Candida cells by comparing to a chitin level of cells cultured in the absence of the antifungal agent and the fungus cells are contacted with a gradient of concentrations of the antifungal agent, as indicated above. 
counting the fungus cells stained with calcofluor white and measuring their fluorescent intensities under the microscopy (page 148/para. 5/lines 4-6 from bottom). Moreover, Walker et al. further suggest that fungi respond differently when different concentrations of the antifungal agent are used for culturing or treating fungi (abstract, lines 3-5). In view of the teachings of Walker et al., it would have been obvious to count fungus cells survived from the treatment of antifungal agent and determine possible change in cell numbers as a function of the concentrations of antifungal agent for more accurately determining susceptibility of the fungus to the antifungal agent.

Regarding the specific levels of reduction or increase in chitin or cell numbers, which are correlated to the resistant, intermediate, or sensitive phenotypes in Claim 16, it is noted that these recited levels are extremely broad and they are readily adjustable through routine optimization based on specific fungus isolates and antifungal agents used in the method.  Furthermore, these recited levels appear to be obvious over the teachings of Walker et al. For example, Walker et al. teach that C. guilliermondii has a resistance phenotype, and that a clinical isolate 3 of C. guilliermondii has levels of chitin: ~ 300 in the absence of the antifungal agent, ~328 in the presence of the antifungal agent CSF (table 4/last line, page 150/last para.). As such, CSF-resistant C. guilliermondii taught by Walker et al. has an increase <10% in the chitin level in the presence of the antifungal agent, which reads on the recited chitin levels “an increase in C. albicans under the “sub-MIC caspofungin” and “control” panels). Overall, the C. albicans cells are sensitive to the antifungal agent CSF, these cells show an increase in chitin level of 130% (reading on ≥ 20% recited in the claims for determining the sensitivity phenotype), and an decrease of cell numbers at 100% due to no cell growth (reading on “at least 0.3 log” recited in the claims for determining the sensitivity phenotype). Thus, the teachings of Walker et al. render the further limitations for determining the sensitive phenotype recited in claim 16 to be obvious. Regarding the limitations recited in the last 5 lines of Claim 16, Walker et al. teach that Candida cells has a sensitive phenotype to caspofungin/CSF and the CSF is capable of provoking a parietal stress, leading to accumulation of chitin in cell wall of the Candida cells to compensate for damage induced by the CSF, as indicated above and in page 147/col. 1/lines 2-8). Therefore, the teachings of Walker et al. renders claim 16 to be obvious.

Regarding Claim 19 and 26, these two claims recite the same limitations about the possible changes in chitin level and cell numbers for determining susceptibility phenotypes, as recited in the base claim 16.  Thus, they are obvious over Walker et al. for all the reasons indicated above. Regarding the minimum threshold recited in the claims, Walker et al. further teach all clinical isolates of C. albicans have chitin distributed evenly (page 149/last paragraph/lines 1-2). Given all these isolates are sufficiently homogenous, they meet the requirement of the minimum threshold recited in the claims. As such, the teachings of Walker et al. renders claims 19 and 26 to be obvious.
Regarding Claim 22, the caspofungin/CSF taught by Walker et al. is free of polyenes, thus reading on the limitation “antifungal agents free of polyenes” recited in the claim. In addition, Walker et al. teach that the caspofungin/CSF is an antifungal agent belonging to the class of echinocandins (page 146/lines 1-8). Thus, the caspofungin/CSF of Walker et al. reads on the limitation “echinocandins” tin the claim too.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Duplicate Claims, Warning
Warning:  Applicant is advised that should Claim 19 be found allowable, Claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, and vice versa.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments about the rejection of Claims 16-17, 19, and 21-29 under 35 U.S.C. 112(a) in the response filed on 03/24/2021 (pages 11-12) have been fully considered but they are not persuasive. It is noted that the limitation “the antifungal agent is capable of provoking a parietal stress … to compensate for damage … fungus has a sensitive phenotype towards the antifungal agent” recited at the end of the claim 16 is specifically directed to the determination of a sensitive phenotype described near the end of the claim. See the last two paragraphs in page 4 of claim 16, right after the last semicolon “;” and the paragraph containing the limitation is separated from the previous paragraph of the determination of a sensitive phenotype by a common “,”.   As such, this limitation is not directed to the antifungal agent used in the entire scope of the claimed method. Therefore, Claims 16, 19, 22-24, and 26 are maintained to be rejected under 35 U.S.C. 112(a) for the reasons indicated above (see pages 4-7). 
Applicant's arguments about the rejection of Claims 16-17, 21-25 and 27-28 under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. in the response filed on 
Applicant's arguments about the rejection of Claims 16-17, 19, and 21-29 under 35 U.S.C. 103 over Walker et al. in the response filed on 03/24/2021 (pages 14-16) have been fully considered but they are not persuasive. In response to Applicant’s arguments based on the teachings of Walker et al. in pages 15-16 of the response, Examiner notes that Walker et al. do not simply use the change in chitin level for “comparing and determining the actions of various enzymes” as Applicant argued. Rather, the teachings of Walker et al. are specifically directed to correlating the changes in chitin levels of fungal cells to the susceptibility of the fungus to antifungal agent caspofungin, and to determining a degree of the susceptibility of the fungus (see the Title of Walker reference on page 146). Walker et al. suggested a method of determining a degree of susceptibilities of a fungus strain of Candida to an antifungal agent based on changes in chitin level and cell number, which renders the claimed method obvious for all the reasons indicated in the 103 rejection. Furthermore, Examiner notes that comparing chitin levels and numbers of fungal cells and determining possible changes in the chitin levels and numbers of cells, recited in the claims, are all mental steps which occur in someone’s mind, and that the instant claims do not recite any limitations to define how these mental steps are performed. Walker et al. specifically listed, side by side, results of chitin and cell viability assays in the presence and absence of antifungal agent (e.g., see Fig. 2 and Table 4), compared the results and determined changes in chitin levels and cell numbers towards to a degree of 
With regard to Applicant’s arguments based on the teaching of Walker et al. in page 149/col 1/paragraph 1 (in the 03/24/2021 response, page 15/last paragraph and page 16/paragraph 3), it noted that this paragraph of Walker et al. is directed to CFW, not caspofungin/CSF. Walker et al. in this paragraph specifically teach that C. glabrata and C. guilliermondii isolates resistant to CFW (i.e. having resistant phenotype) have relative lowly chitin contents; that isolates of C. tropicalis very sensitive to CFW (i.e. having sensitive phenotype) have higher levels of cell wall chitin; and that the majority of C. krusei and C. parapsilosis isolates with low sensitivity to CFW (i.e. having resistant phenotype) contain lower levels of chitin, and individual isolates particularly sensitive to CFW (i.e. having sensitive phenotype) have higher chitin levels (page 149/col 1/paragraph 1/lines 2-11). These teachings clearly indicate that fungal isolates having higher chitin levels are sensitive to CFW, whereas fungal isolates having lower chitin levels are resistant to CFW, which is consistent with the standards recited in the instant claim 16 for determining a degree of sensitivity of fungal cells to antifungal agent. Accordingly, Walker et al. teach a relationship between chitin contents and antifungal sensitivity/resistance, and CFW used here is not solely a maker to simply show there is more chitin in the septa and budding of the fungal cells as Applicant argued. Moreover, although there is no universal correlation between species type, chitin content, and CFW sensitivity, Walker et al. teach combining cell viability assay with the chitin content analysis for accurately determining a degree of the sensitivity to antifungal agent. Examiner further notes that the claims comprises a step of determining possible not solely based on analysis of changes in chitin levels for determining the correlation between species type, chitin content, and sensitivity to antifungal agent, thus not being distinct from the method suggested by Walker et al.
   With regard to Applicant’s argument based on the teaching of Walker et al. in page 152/col 1/paragraph 1 (in the 03/24/2021 response, page 16/ paragraph 1), Walker et al. teach examining the susceptibility of each individual Candida species to caspofungin treatment and determining a degree of the sensitivity based on relative levels of chitin contents, not absolute values of the basal chitin levels. As such, the degree of the sensitivity can be accurately determined by using the method suggested by Walker et al., regardless of whether the Candida species have different basal chitin levels or have different response in chitin levels to caspofungin treatment. In addition,  the instant claims do not recite any limitations to define the basal chitin levels or to define how different fungal species respond to the same antifungal agent. Thus, the claimed method is not distinct from the method suggested by Walker et al. 
Overall, Walker et al. suggest a method for determining a degree of susceptibilities of a strain of Candida to antifungal agent by comparing chitin levels and cell numbers and determining possible changes in the chitin levels and cell numbers, which renders the claimed method obvious. Therefore, the claims 16, 19, 22-24 and 26 are remained to be rejected over Walker et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633